Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Charles Wieland (Reg. No. 33,096) on March 24, 2022.

Claims
The application has been amended as follows:

Regarding claim 1: (Currently Amended) A method for double anonymization of data, comprising:
receiving, by a receiving device of a first computing system, a plurality of first data sets, each first data set including at least a set identifier and including personally identifiable information, each first data set including data related to a transaction, each set identifier included in each first data set being an account number used in the related transaction, and the personally identifiable information included in each first data set comprising the related account number;
anonymizing, by the first computing system, each of the first data sets, wherein anonymizing includes at least replacing the set identifier included in each first data set with 
electronically transmitting, by a transmitting device of the first computing system, the plurality of anonymized first data sets to a receiving device of a second computing system, wherein the second computing system is distinct and separate from the first computing system; and
anonymizing, by the second computing system, each of the anonymized first data sets, wherein anonymizing includes at least replacing the hashed identifier with a double-hashed identifier, the double-hashed identifier being generated via application of one or more hashing algorithms to at least the corresponding hashed identifier, 
wherein the second computing system does not receive or possess the personally identifiable information, and 
wherein the hashed identifier is generated via the application of one or more hashing algorithms to the corresponding set identifier.

Regarding claim 3: (Currently Canceled)

Regarding claim 6: (Currently Amended) The method of claim [[5]] 1, wherein the double-hashed identifier is generated via application of one or more hashing algorithms to the corresponding hashed identifier and a second salt value.

Regarding claim 9: (Currently Amended) A system for double anonymization of data, comprising:
a first computing system; and
a second computing system, wherein
first computing system is configured to 
	receive, by a receiving device of the first computing system, a plurality of first data sets, each first data set including at least a set identifier and including personally identifiable information, each first data set including data related to a transaction, each set identifier included in each first data set being an account number used in the related transaction, and the personally identifiable information included in each first data set comprising the related account number,
	anonymize each of the first data sets, wherein anonymizing includes at least replacing the set identifier included in each first data set with a hashed identifier and deidentifying the personally identifiable information, where the hashed identifier is generated via the application of one or more hashing algorithms to at least the corresponding set identifier, and
	electronically transmit, by a transmitting device of the first computing system, the plurality of anonymized first data sets to a receiving device of a second computing system, wherein the second computing system is distinct and separate from the first computing system, and
the second computing system is configured to anonymize each of the anonymized first data sets, wherein anonymizing includes at least replacing the hashed identifier with a 
wherein the second computing system does not receive or possess the personally identifiable information, and 
wherein the hashed identifier is generated via the application of one or more hashing algorithms to the corresponding set identifier.

Regarding claim 10: (Currently Amended)  The system of claim [[11]] 9, wherein
the plurality of double anonymized first data sets is stored in the second computing system or in a distinct and separate third computing system, and
wherein if the double anonymized data sets are stored in the third computing system, the third computing system is controlled by a separate entity from the first computing system and second computing system, and
if the double anonymized data sets are stored in the second computing system, the second computing system is controlled by a separate entity from the first computing system.

Regarding claim 11: (Currently Canceled)

Regarding claim 12: (Currently Amended)  The system of claim [[11]] 9, wherein the one or more hashing algorithms used by the first computing system and the second computing system include at least one different hashing algorithm.

Regarding claim 13: (Currently Amended) The system of claim [[11]] 9, wherein the hashed identifier is generated via the application of one or more hashing algorithms to the corresponding set identifier and a first salt value.

Regarding claim 14: (Currently Amended)  The system of claim [[16]] 9, wherein the double-hashed identifier is generated via application of one or more hashing algorithms to the corresponding hashed identifier and a second salt value.

Regarding claim 15: (Currently Amended)  The system of claim [[17]] 14, wherein the one or more hashing algorithms used by the first computing system and the second computing system are equivalent.

Regarding claim 16: (Currently Amended) The system of claim [[17]] 14, wherein the first computing system does not receive or possess the second salt value, and the second computing system does not receive or possess the first salt value.

Terminal Disclaimer 
The terminal disclaimer filed on 24 March 2022 disclaiming the terminal portionof any patent granted on this application which would extend beyond the expiration dateof U.S. Patent No. 10769305 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-10, and 12-16 are considered allowable.

The Prior Art Jung et al. US Patent Application Publication No. 2010/0027780 teaches methods and devices for anonymizing personally identifiable information associated with epigenetic information.

The Prior Art Yonebahashi et al. US Patent Application Publication No. 2014/0278972 teaches an anonymous information system (AIS) maintains privacy for internet users by separating personally identifiable information (PII) and user browser history. The AIS may receive a hashed email address from a publisher website. The AIS system may double hash the email address and discard the hashed email address received from the publisher. The double hashed email address is decoupled from user PII and may be used for tracking the number of unique email addresses provided by the publisher website. The AIS system also may associate the hashed email address with a consumer file. The AIS may hash an entity identifier associated with the consumer file to create a non-reversible anonymous identifier (anonymous ID). The anonymous ID may be associated with segment information in the consumer file that does not contain PII about the user. The AIS may send customized information to users based on the segment information.

The Prior Art VILLARS et al. US Patent Application Publication No. 2013/0024242 teaches a method for generating micro segments includes retrieving a first set of information including activities attributable to a first plurality of entities and first entity identifiers; retrieving a second set of information including characteristics 

The instant application is allowable over Jung et al., Yonebahashi et al., and VILLARS et al. described above, either singularly or in combination, due to the instant application teaching a different and detailed method for double anonymization of data includes: receiving, by a first computing system, a plurality of first data sets, each including a set identifier and personally identifiable information; anonymizing, by the first computing system, each of the first data sets, by hashing the set identifier included in each first data set to obtain a hashed identifier and deidentifying the personally identifiable information; transmitting, by the first computing system, the plurality of anonymized first data sets to a second computing system, wherein the second computing system is distinct and separate from the first computing system; anonymizing, by the second computing system, each of the anonymized first data sets, by hashing the hashed identifier to obtain a double-hashed 

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “[A] method for double anonymization of data, anonymizing, by the first computing system, each of the first data sets, wherein anonymizing includes at least replacing the set identifier included in each first data set with a hashed identifier and deidentifying the personally identifiable information, where the hashed identifier is generated via the application of one or more hashing algorithms to at least the corresponding set identifier; wherein anonymizing includes at least replacing the hashed identifier with a double-hashed identifier, wherein the second computing system does not receive or possess the personally identifiable information, and wherein the hashed identifier is generated via the application of one or more hashing algorithms to the corresponding set identifier” as recited in independent claims 1 and 9 in combination with the remaining elements of the claim as a whole. Therefore, the claims of the instant application are allowable over the cited prior art.

[AltContent: textbox ()]Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439     


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439